Exhibit 10.1 PLATINUM UNDERWRITERS HOLDINGS, LTD. AMENDED AND RESTATED SHARE UNIT PLAN FOR NONEMPLOYEE DIRECTORS (Effective as of July 24, 2008) 1. Introduction The Board of Directors of Platinum Underwriters Holdings, Ltd. (the “Company”) has determined that it is in the best interests of the Company and its shareholders to amend and restate the Company’s Share Unit Plan for Nonemployee Directors (as so amended and restated, the "Plan"), which is intended to promote the interests of the Company and its shareholders by paying part or all of the compensation of the Company's nonemployee directors in the form of an economic equivalent of an equity interest in the Company.The Plan provides for the conversion of at least 50 percent and up to 100 percent of the Director Fees for each calendar year into units of measurement relating to the value of the Company's Common Shares, and for payment to the director of the value of such units after five calendar years (or upon termination from service on the Board, if earlier), so that a director will normally receive payment under the Plan each successive year in respect of the fees originally converted into units in the year preceding the fifth calendar year prior to the year of payment. 2. Definitions (a) "Board" means the Board of Directors of the Company. (b) "Common Shares" means the common shares of the Company, par value (c) "Company" means Platinum Underwriters Holdings, Ltd., a Bermuda company. (d) "Director Fees" means the annual retainer fee, meeting fees and committee fees earned by the Participant for his service on the Board. (e) “Dividend Equivalent Amount” means, as of any date that a cash dividend is paid with respect to the Common Shares, an amount equal to the cash dividend per Common Share multiplied by the number of Share Units credited to a Participant’s Share Unit Account as of such date and with respect to which a benefit payment has not been made. (f) "Fair Market Value" of Common Shares as of a given date means the closing sales price of Common Shares on the New York Stock Exchange or other exchange or securities market as reflected on the composite index on the trading day immediately preceding the date as of which Fair Market Value is to be determined, or in the absence of any reported sales of Common Shares on such date, on the first preceding date on which any such sale shall have been reported.If the Common Shares are not listed on the New York Stock Exchange or other exchange or securities market on the date as of which Fair Market Value is to be determined, the Board shall determine in good faith the Fair Market Value in whatever manner it considers appropriate. (g) "Mandatory Conversion" means the required conversion of 50 percent of a Participant's Director Fees into a Share Unit Award pursuant to Section 5 hereof. (h) "Participant" means a member of the Board who is not an employee of the Company or any of its affiliates. (i) "Realization Date" means, with respect to each Share Unit allocated to a Participant's Share Unit Account, the first business day following the earlier of (i) the date that is five years following the end of the calendar year that includes the calendar quarter for which such Share Unit is awarded to such
